--------------------------------------------------------------------------------

Exhibit 10.21
DEBT SUBORDINATION AGREEMENT


This Debt Subordination Agreement is entered into as of May 13, 2008
(“Agreement”), by Wachovia Bank, National Association, a national banking
association, whose address is 12 East 49th Street, 43rd Floor, New York, New
York 10017 ("Bank"), Lakeland Do Brasil Empreendimentos E Participacoes Ltda.,
with an address of  Avenida Bernardino de Campos, nº 98, sala 09, 14º andar, CEP
04004-040, São Paulo, São Paulo, Brazil ("Creditor"), and Lakeland Industries,
Inc., whose address is 701-07 Koehler Avenue, Ronkonkoma, New
York 11779 ("Borrower").


Bank has agreed to extend or renew credit to the Borrower on the condition that
Creditor enter into this Agreement and to induce the Bank to extend such credit
to the Borrower, the Creditor has agreed to enter into this Agreement and to
subordinate indebtedness owed it by the Borrower as provided herein.


In consideration of Bank's extension or renewal of credit to Borrower, Bank,
Creditor and Borrower agree as follows:


Subordinated Debt:  All indebtedness of any kind now existing or hereafter
contracted and all renewals, extensions and modifications thereof owing by
Borrower to Creditor are hereinafter referred to as “Subordinated Debt”.


Bank Debt:  All indebtedness of any kind now existing or hereafter contracted
and all renewals, extensions and modifications thereof owing by Borrower to Bank
are herein after referred to as "Bank Debt".


Agreement to Subordinate:  Creditor and Borrower agree that Bank Debt shall be
superior to and, except as otherwise provided herein, shall be paid before any
part of the Subordinated Debt is paid.


Payment of Subordinated Debt Prohibited:  Borrower shall not, directly or
indirectly, make or permit any payment or transfer of property or release any
collateral for credit in reduction of Subordinated Debt; Creditor shall not
demand, accept or receive any payment in reduction of Subordinated Debt or
additional collateral for Subordinated Debt nor act to collect (including but
not limited to, making demand or commencing litigation, bankruptcy,
reorganization or liquidation proceedings against the Borrower), cancel,
set-off, forgive, release, or otherwise discharge any Subordinated Debt.  In the
event of Borrower’s bankruptcy, Bank shall be paid all principal, pre- and post-
petition interest and pre- and post- petition costs and expenses to which Bank
is entitled under the Bank Debt without regard to the application bankruptcy law
or other insolvency law prior to any payment of Subordinated Debt or from any
payment or distribution on account of subordinated debt made to
Creditor.  Creditor agrees that any sums or property received in reduction of
the Subordinated Debt shall be received in trust for Bank and delivered
immediately to Bank.


Assignment of Subordinated Debt and Collateral: To secure payment and
performance of Bank Debt by Borrower, Creditor hereby grants Bank a security
interest in and assigns to Bank all Subordinated Debt and all collateral of any
kind and guarantees therefor including all instruments evidencing Subordinated
Debt.  Bank may file financing statements concerning the security interest
hereby created.


Bank appointed attorney-in-fact:  Bank is hereby irrevocably appointed
attorney-in-fact for Creditor with full power to act in stead of Creditor to
sign financing statements reflecting the assignment of Subordinated Debt and
collateral and guarantees therefor and to act in all matters concerning the
Subordinated Debt including the right to make, present, file and vote proofs of
claim against Borrower on account of all or part of the Subordinated Debt and
receive and collect any dividends thereon, foreclose under any mortgage or
security agreements or otherwise take possession of and sell collateral and
collect against any guarantees and apply proceeds of such dividends, sale or
collection to reduction of Subordinated Debt and to compromise or settle any
claim related thereto.

 
 

--------------------------------------------------------------------------------

 

Subordinated Legend: The parties hereto will cause any note and any other
instrument which may evidence Subordinated Debt from time to time to be endorsed
with the following legend:


"The indebtedness evidenced by this instrument is subordinated to the prior
payment of the Bank Debt (as defined in the Debt Subordination Agreement
hereinafter referred to) pursuant to, and to the extent provided in, the Debt
Subordination Agreement dated as of May 13, 2008, in favor of Wachovia Bank,
National Association."


The parties hereto each will further mark the appropriate books of account to
reflect the effect of this Agreement.  Creditor agrees to deliver to Bank, upon
written request, all instruments evidencing Subordinated Debt or collateral or
guarantees therefor endorsed in blank.


Limitation on Modification of Subordinated Debt:  Borrower and Creditor shall
not, without the prior written consent of Bank, modify, extend, supplement or
increase Subordinated Debt.


No Limitation on Modification of Bank Debt:  Bank may, without notice to
Creditor, extend, renew, modify or increase Bank Debt and may substitute,
exchange or release collateral or letters of credit securing payment of Bank
Debt and may add or release any guarantor or surety on Bank Debt.


Further Assurance:  Creditor and Borrower shall execute and deliver to Bank such
further instruments and shall take such further action as Bank may from time to
time reasonably request in order to carry out the provisions and intent of this
Agreement and to confirm that Bank Debt is entitled to the benefits of this
Agreement and shall not act or permit any action prejudicial to or inconsistent
with the priority position of Bank Debt over Subordinated Debt created by this
Agreement.


Rights of Subrogation:  Creditor agrees that no payment or distribution to Bank
pursuant to the provisions of this Agreement shall entitle the Creditor to
exercise any rights of subrogation in respect thereof until Bank Debt is finally
and unavoidably paid in full.


Representations, Warranties and Covenants:  Creditor represents, warrants and
covenants that now and until all Bank Debt is fully paid, the Subordinated Debt
is owned solely by Creditor and shall not be subject to any set off, security
interests, liens, charges, subordinations other than this Agreement, assignments
or encumbrances; is payable solely to Creditor; is not and shall not be subject
to any guaranty or surety; and is not in default.  Creditor covenants that
Creditor shall not sell, assign or otherwise transfer Subordinated
Debt.  Borrower represents and warrants that the Subordinated Debt is due and
payable according to its terms.


Termination of Subordination:  This Agreement and the subordination granted
herein shall terminate when Bank Debt is finally and unavoidably paid.  Bank
Debt shall be deemed not to be paid in full, for purposes of this Agreement, so
long as the Bank has any obligation with respect to the Bank Debt, to make
further advances to Borrower.  However, this Agreement and the subordination
granted herein shall continue to be effective or be reinstated if any payment of
Bank Debt is rescinded, avoided, or for any reason returned by Bank because of
any adverse claim or threatened action as though such payment had not been made.


Remedies:  Upon violation of this Agreement by Creditor or Borrower, Bank may
accelerate the maturity of Bank Debt and Subordinated Debt so that all Bank Debt
and Subordinated Debt is immediately due and payable.  Creditor shall pay to
Bank all sums received by Creditor paid in violation of this Agreement and Bank
shall have all remedies of Creditor against collateral for Subordinated
Debt.  Bank is entitled to specific performance of this Agreement and Borrower
and Creditor waive any defense based upon adequacy of remedy at law which may be
asserted as a bar to the remedy of specific performance.  No failure on the part
of Bank to exercise or delay in exercising any right or remedy hereunder shall
operate as a waiver thereof nor shall any partial exercise of any rights or
remedies hereunder preclude any other or further exercise of such or additional
rights or remedies.  The remedies provided herein are cumulative of any other
remedies provided by law or otherwise held against Borrower.

 
Page 2

--------------------------------------------------------------------------------

 

Miscellaneous: Waiver of Notice:  Creditor waives notice of the acceptance of
this Agreement by Bank.  Severability:  If any provision of this Agreement is
found to be invalid or unenforceable, the remainder of such provision and all
other provisions of this Agreement shall be valid and enforceable as if such
unenforceable provision were not written.  Notices:  Any notices, demands or
requests shall be sufficiently given Creditor whose address is listed on the
first page hereof or Bank if in writing and mailed or delivered to Wachovia
Bank, National Association, Mail Code VA7628, P. O. Box 13327, Roanoke, VA 24040
or Wachovia Bank, National Association, Mail Code VA7628, 10 South Jefferson
Street, Roanoke, VA  24011 or to another address as provided herein and in the
event either party hereto changes its address at prior to the date Bank Debt
paid in full, that party shall promptly give written notice to the other party
of such change of address by registered or certified mail, return receipt
requested, all charges prepaid.  Notices to Bank must include the mail
code.  Continuing Agreement:  This Agreement shall be binding upon the parties
and their respective successors and assigns.  Assignment:  Bank may assign or
transfer its rights with respect to any Bank Debt to any person or entity, and
such transferee shall thereupon become vested with all the rights in respect
thereof granted to Bank herein.  Modification:  This Agreement is irrevocable
and no waiver or modification of any provision of this Agreement shall be valid
unless in writing and signed by all parties hereto.  LIMITATION ON LIABILITY;
WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY
ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2)
PUNITIVE OR EXEMPLARY DAMAGES.   EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY
RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE
IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY,
WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR
OTHERWISE.  FINAL AGREEMENT.  This Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.


WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF CREDITOR AND BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY WITH RESPECT HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK
TO ACCEPT THIS AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL
SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES
BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR
AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

 
Page 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Bank, Creditor and Borrower have signed and sealed this
Agreement as of the day and year first above written.



 
Lakeland Do Brasil Empreendimentos E Participacoes Ltda.
             
By:
/s/ Jose Tavares Lucena
   
Jose Tavares Lucena, Administrator
             
Lakeland Industries, Inc.
             
By:
/s/ Gary A. Pokrassa
   
Gary A. Pokrassa, Chief Financial Officer
             
Wachovia Bank, National Association
             
By:
/s/ Roger Grossman
   
Roger Grossman, Vice President





State of New York
County of
Corporate Acknowledgment


On the ____ day of April, in the year 2008, before me, the undersigned, a Notary
Public in and for said State, personally appeared Gary A. Pokrassa, Chief
Financial Officer of Lakeland Do Brasil Empreendimentos E Participacoes Ltda., a
Brazilian corporation, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.





   
,Notary Public
Notary Seal
           
(Printed Name of Notary)
       
My Commission Expires:
   



 
Page 4

--------------------------------------------------------------------------------

 
 
State of New York
County of


Corporate Acknowledgment


On the ____ day of April, in the year 2008, before me, the undersigned, a Notary
Public in and for said State, personally appeared Gary A. Pokrassa, Chief
Financial Officer of Lakeland Industries, Inc., a Delaware corporation,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.





   
,Notary Public
Notary Seal
           
(Printed Name of Notary)
       
My Commission Expires:
   





State of New York
County of


Corporate Acknowledgment


On the ____ day of April, in the year 2008, before me, the undersigned, a Notary
Public in and for said State, personally appeared ____________________________,
Vice President of Wachovia Bank, National Association, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.





   
,Notary Public
Notary Seal
           
(Printed Name of Notary)
       
My Commission Expires:
   

 

Page 5

--------------------------------------------------------------------------------